     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 1 of 10



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
 3    MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 4    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 5    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 6
      Tel: (702) 805-8340
 7    Fax: (702) 625-3893
      E-mail: jfoley@hkm.com
 8    Attorneys for Plaintiff
 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF NEVADA
11
       RACHEL KAOHI-ALEMAN, an
12     Individual,                                     CASE NO.:
13                         Plaintiff,
14
       vs.                                             COMPLAINT AND JURY DEMAND
15
       HARRAH'S LAS VEGAS, LLC, a
16     Domestic Limited-Liability Company,
17     DOES I -X; ROE CORPORATIONS I -X.

18                         Defendants.

19
20           The Plaintiff Rachel Kaohi-Aleman (“Plaintiff” or “Ms. Kaohi-Aleman”) by and
21
      through her attorneys, Jenny L. Foley, Ph.D., Esq. and Marta D. Kurshumova, Esq. of HKM
22
      Employment Attorneys LLP, hereby complains and alleges as follows:
23
                                             JURISDICTION
24
25           1.      This is an action for damages brought by Plaintiff for unlawful workplace

26    discrimination based on sex (pregnancy), disability, and retaliation under Title VII of the Civil
27    Rights Act of 1964 (“Title VII”), 42 U.S.C. §2000e et seq.; the Americans with Disabilities
28
                                                Page 1 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 2 of 10



 1    Act (“ADA”), U.S.C. § 12101, et seq; for violation of Nevada Revised Statute §613.330 et seq.;
 2    and for certain claims brought pursuant to the Nevada Revised Statutes as outlined below.
 3
              2.      This Court has primary jurisdiction over claims set forth herein pursuant to 28
 4
      U.S.C. § 1331 (federal question), 28 U.S.C. §1343(a) (4) (civil rights action) and 42 U.S.C.
 5
      §2000e-5(f)(3) (unlawful discrimination and retaliation in employment). Additionally, this
 6
 7    Court has supplemental jurisdiction over any state law claims pled herein pursuant to 28 U.S.C.

 8    § 1367.
 9            3.      All material allegations contained in this Complaint are believed to have
10
      occurred in Clark County, Nevada. Therefore, venue properly lies in the southern division of
11
      the United States Court for the District of Nevada pursuant to 28 U.S.C. §1391(b)(2).
12
13                         EXHAUSTION OF ADMINISTRATIVE REMEDY

14            4.      On or about July 12, 2017, Plaintiff initiated the process of filing a Charge of

15    Discrimination against her employer, the Defendant named in this action with the United States
16
      Equal Employment Opportunity Commission (“EEOC”) wherein she alleged discrimination
17
      based on sex (pregnancy), disability, and retaliation.
18
              5.      On or about March 2, 2020, Plaintiff received her Notice of Right to Sue from
19
20    the EEOC.

21            6.      This action is timely filed pursuant to 42 U.S.C. § 2000e-5(f).
22            7.      Plaintiff has exhausted her administrative remedy on all claims pled hereunder
23
      prior to filing this action with this Court.
24
                                        GENERAL ALLEGATIONS
25
              8.      Plaintiff incorporates all of the allegations in the preceding paragraphs as though
26
      fully set forth herein.
27
              9.      Plaintiff is a United States citizen and resident of Clark County, Nevada.
28
                                                     Page 2 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 3 of 10



 1            10.    Harrah's Las Vegas, LLC (“Defendant”) is a Domestic Limited-Liability
 2    Company.
 3            11.    At all times relevant to this matter, Defendant had over 100 employees, and is
 4    therefore subject to the provisions of Title VII.
 5            12.    Plaintiff first began her employment with Defendant in or about June 2015 as a
 6    fountain worker.
 7            13.    Plaintiff was qualified for the position and performed here duties well.
 8            14.    Plaintiff did not have any issues with her employment until on or about May 16,
 9    2016 when she informed Markos Mendoza (“Mr. Mendoza”) that she was receiving fertility
10    treatments and would need intermittent time off.
11            15.    Mr. Mendoza’s attitude toward Plaintiff changed immediately.
12            16.    Even though Mr. Mendoza was the designated person for requesting time off, he
13    responded to Plaintiff that her request had nothing to do with him and that she has to contact
14    the Employment Service Center (“ESC”).
15            17.    On or about July 26, 2016, Green Valley Fertility Partners (“GVFP”) sent a
16    letter to Defendant informing them of Plaintiff’s upcoming procedures.
17            18.    More specifically, the letter requested time off for Plaintiff for certain periods of
18    time.
19            19.    Plaintiff also handed the letter to Mr. Mendoza who told Plaintiff there was
20    nothing he could do and directed her to the ESC.
21            20.    On or about July 27, 2016, Plaintiff filed for leave under the Family and Medical
22    Leave Act (“FMLA”).
23            21.    On or about August 1, 2016, Defendant requested Plaintiff resubmit the FMLA
24    paperwork.
25            22.    During Defendant’s review of Plaintiff’s request for FMLA leave, Plaintiff
26    diligently followed the Company’s procedure for taking time off for necessary doctor
27    appointments by calling the hotline and informing Mr. Mendoza directly.
28            23.    Plaintiff’s doctor put her on bedrest on or about August 12, 2016 and again on
                                                Page 3 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 4 of 10



 1    or about August 17, 2016.
 2           24.     Plaintiff continued to follow the Company’s leave policy for medical reasons by
 3    calling the hotline and informing Mr. Mendoza directly.
 4           25.     On or about August 16, 2016, Defendant denied Plaintiff’s FMLA request
 5    because allegedly fertility treatments were an elective procedure.
 6           26.     On or about August 18, 2016, Defendant suspended Plaintiff because of poor
 7    attendance even though Plaintiff had followed all internal procedures notifying Defendant prior
 8    to the absences and had informed Defendant of the disability.
 9           27.     On or about August 22, 2016, Plaintiff had a meeting with Angela Pfeifauf (“Ms.
10    Pfeifauf”), Human Resources Director, and Plaintiff’s Union Representative regarding
11    Plaintiff’s absences.
12           28.     On or about August 25, 2016, Nick Paloney contacted Plaintiff and told her she
13    may return to work.
14           29.     On or about September 2, 2016, Plaintiff was put on bedrest because of possible
15    miscarriage.
16           30.     In or about the beginning of September 2016, Plaintiff complained to Mr.
17    Mendoza about sex (pregnancy) and disability discrimination.
18           31.     On or about September 7, 2016, Plaintiff filed a second request for FMLA leave.
19           32.     Plaintiff also contacted Mr. Mendoza and the hotline.
20           33.     On or about September 20, 2016, Plaintiff returned to work.
21           34.     Six shifts later, on or about September 28, 2016, Mr. Mendoza told Plaintiff she
22    is removed from work because she did not have a doctor’s note releasing her to work.
23           35.     On or about September 30, 2016, Plaintiff suffered a miscarriage and underwent
24    surgery.
25           36.     On or about October 14, 2016, Ms. Pfeifauf advised Plaintiff to apply for
26    accommodations under the Americans With Disabilities Act (“ADA”).
27           37.     On or about October 20, 2016, Plaintiff submitted ADA paperwork.
28           38.     On or about November 9, 2016, and on or about November 16, 2016, Plaintiff
                                               Page 4 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 5 of 10



 1    filed requests for FMLA leave.
 2           39.     On or about November 21, 2016, Defendant denied Plaintiff’s ADA request.
 3           40.     Upon information and belief, Defendant did not have a valid reason for denying
 4    Plaintiff’s ADA request.
 5           41.     On or about November 28, 2016, Defendant issued written discipline to Plaintiff
 6    for her absences.
 7           42.     Two days later, Ms. Pfeifauf, in the presence of Plaintiff’s Union Representative,
 8    Martha, told Plaintiff her request for time off for her bedrest should have been accommodated.
 9           43.     The same day, Plaintiff filed a claim with the EEOC.
10           44.     On or about December 2, 2016, Plaintiff’s doctor sent a request for bedrest
11    extension to HR.
12           45.     On or about December 3, 2016, Defendant terminated Plaintiff without
13    providing a reason.
14           46.     On or about January 27, 2017, Plaintiff filed a grievance with Defendant and the
15    Union to fight the termination decision.
16           47.     On or about August 14, 2017, Defendant sent Plaintiff a Reinstatement of
17    Employment Letter.
18           48.     On or about January 13, 2020, the EEOC issued a Letter of Determination
19    finding that “there is reasonable cause to believe that the Responded violated the ADA when
20    Charging Party was denied her request for reasonable accommodation due to her disability and
21    was then retaliated against for engaging in a protected activity by being disciplined, suspended
22    and discharged.
23           49.     Upon information and belief, Defendant acted toward Plaintiff with an intent to
24    discriminate against her based on her sex (pregnancy).
25           50.     Upon information and belief, Defendant acted toward Plaintiff with an intent to
26    discriminate against her based on her disability.
27           51.     Upon information and belief, Defendant unlawfully retaliated against Plaintiff
28    for submitting a complaint of sex and disability discrimination.
                                                 Page 5 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 6 of 10



 1                                 FIRST CAUSE OF ACTION
       (Discrimination Based on Sex (Pregnancy) in Violation of Title VII, 42 U.S.C. §2000e to
 2                                          2000e-17)
 3
 4            52.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though

 5    fully set forth herein.

 6            53.     Plaintiff is a member of the class of persons protected by state and federal

 7    statutes prohibiting discrimination based on sex (pregnancy).

 8            54.     Defendant as an employer is subject to Title VII, 42 U.S.C. § 2000e et. seq. as

 9    amended and thus, has a legal obligation to provide Plaintiff a fair non-discriminatory work

10    environment and employment opportunities.

11            55.     The Pregnancy Discrimination Act of 1978, which amended Title VII of the

12    Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., prohibits discrimination on the basis of

13    pregnancy, childbirth, or related medical conditions.

14            56.     Defendant refused to take reasonably adequate steps to prevent discrimination

15    against Plaintiff by suspending, disciplining and terminating Plaintiff because of her sex

16    (pregnancy).

17            57.     Defendant discriminated against Plaintiff when it failed to treat her the same

18    way as similarly situated employees not of Plaintiff’s protected class.

19            58.     No other similarly situated persons, not of Plaintiff’s protected class were

20    subject to the same or substantially similar conduct.

21            59.     Plaintiff suffered adverse economic impact due to Defendant’s unlawful

22    treatment of her, including her termination.

23            60.     Plaintiff was embarrassed, humiliated, angered and discouraged by the

24    discriminatory actions taken against her.

25            61.     Plaintiff suffered compensable emotional and physical harm, including but not

26    limited to, headaches, sleeplessness, anxiety and depression resulting from this unlawful

27    discrimination by her employer.

28            62.     Plaintiff is entitled to be fully compensated for her emotional disturbance by

                                                  Page 6 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 7 of 10



 1    being forced to endure this discrimination.
 2            63.     Pursuant to 1991 Amendments to Title VII, Plaintiff is entitled to recover
 3    punitive damages for Defendant’s intentional repeated violations of federal and state civil
 4    rights laws.
 5            64.     Plaintiff suffered damages in an amount deemed sufficient by the jury.
 6            65.     Plaintiff is entitled to an award of reasonable attorney’s fees.
 7            66.     Defendant is guilty of oppression, fraud or malice, express or implied as
 8    Defendant knowingly and intentionally discriminated against Plaintiff because of her sex.
 9            67.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
10    deter other employers from engaging in such conduct and by way of punishing the Defendant
11    in an amount deemed sufficient by the jury.
12                                    SECOND CAUSE OF ACTION
13       (Retaliation under Federal Law, 42 U.S.C. § 2000e-3 and State Law, NRS 613.340)
14
              68.     Plaintiff incorporates all of the allegations in the preceding paragraphs as though
15
      fully set forth herein.
16
              69.     In violation of 42 U.S.C § 200e-3, Defendant retaliated against Plaintiff after she
17
      complained of acts which he reasonably believed were discriminatory.
18
              70.     There may be more detrimental acts of which Plaintiff is unaware which may
19
      also constitute retaliation in that it harmed Plaintiff.
20
              71.     The actions and conduct by Defendant constitute illegal retaliation which is
21
      prohibited by federal and state statutes.
22
              72.     Plaintiff suffered damages in an amount deemed sufficient by the jury.
23
              73.     Plaintiff is entitled to an award of reasonable attorney’s fees.
24
              74.     Defendant is guilty of oppression, fraud or malice, express or implied because
25
      Defendant knowingly and intentionally retaliated against Plaintiff because she submitted a
26
      complaint of sex (pregnancy) and disability discrimination.
27
              75.     Therefore, Plaintiff is entitled to recover damages for the sake of example, to
28
                                                  Page 7 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 8 of 10



 1    deter other employers from engaging in such conduct and by way of punishing the Defendant
 2    in an amount deemed sufficient by the jury.
 3                                   THIRD CAUSE OF ACTION
                   (Discrimination in Violation of the Americans with Disabilities Act,
 4                                      42 U.S.C. §12101 et. seq.)
 5
             76.      Plaintiff hereby repleads, re-alleges and incorporates by reference each previous
 6
      allegation contained in the paragraphs above, as though fully set forth herein.
 7
             77.      The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits
 8
      employers from discriminating against qualified individuals because of a disability “in regard
 9
      to job application procedures, the hiring, advancement, or discharge of employees, employee
10
      compensation, job training, and other terms, conditions, and privileges of employment.” 42
11
      U.S.C. § 12112.
12
             78.      Because pregnancy and related medical conditions limited at least one of
13
      Plaintiff’s major life activities, Plaintiff was an individual with a disability under the ADA.
14
             79.      Plaintiff was fully qualified to be an Fountain Worker and could perform the
15
      essential functions of the position.
16
             80.      Defendant is a covered employer to which the ADA applies.
17
             81.      Defendant discriminated against Plaintiff’s employment because of her
18
      pregnancy and related medical condition.
19
             82.      Defendant retaliated against Plaintiff because she complained of sex
20
      (pregnancy) and disability discrimination.
21
             83.      As a result of Defendant’s actions, Plaintiff has suffered and will continue to
22
      suffer both economic and non-economic harm.
23
                                    FOURTH CAUSE OF ACTION
24                  (Retaliation in Violation of the Americans with Disabilities Act,
                                        42 U.S.C. §12101 et. seq.)
25
             84.      Plaintiff hereby repleads, re-alleges and incorporates by reference each previous
26
      allegation contained in the paragraphs above, as though fully set forth herein.
27
             85.      The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., prohibits
28
                                                Page 8 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 9 of 10



 1    employers from retaliating against employees who complaint of discrimination based on
 2    disability.
 3            86.    Defendant is a covered employer to which the ADA applies.
 4            87.    Defendant retaliated against Plaintiff because she complained of sex
 5    (pregnancy) and disability discrimination.
 6            88.    As a result of Defendant’s actions, Plaintiff has suffered and will continue to
 7    suffer both economic and non-economic harm
 8                                     FIFTH CAUSE OF ACTION
                                     (Violation of N.R.S. Chapter 613)
 9
10            89.    Plaintiff hereby repleads, re-alleges and incorporates by reference each previous

11    allegation contained in the paragraphs above, as though fully set forth herein.

12            90.    Defendant violated NRS Chapter 13 et. seq., by discriminating against Plaintiff

13    because of Plaintiff’s sex (pregnancy), disability and retaliated against her for complaining of

14    the same.

15            91.    Specifically, Defendant engaged in discrimination in violation of NRS Chapter

16    613 when Defendant treated Plaintiff differently because of her sex (pregnancy); when

17    Defendant refused to accommodate Plaintiff; when Defendant suspended and terminated

18    Plaintiff for having to take time off due to her disability.

19            92.    Plaintiff may be unaware of additional detrimental acts constituting retaliation

20    in that it harmed Plaintiff in the workplace.

21            93.    Due to its illegal actions, Defendant must pay damages in an amount to be

22    determined at trial for back pay, front pay, lost benefits, and compensatory damages for

23    emotional pain, suffering, inconvenience, mental anguish and loss of enjoyment of life.

24            94.    Because Defendant is guilty of oppression, fraud or malice, express or implied,

25    Defendant must pay Plaintiff an additional amount for the sake of example and by way of

26    punishment.

27            95.    Plaintiff has had to obtain the services of an attorney to protect Plaintiff’s rights

28    and secure compensation for the damages incurred when Defendant violated Plaintiff’s civil

                                                 Page 9 of 10
     Case 2:20-cv-00971-APG-NJK Document 1 Filed 05/29/20 Page 10 of 10



 1     rights, and therefore, she is entitled to recover reasonable attorney’s fees against Defendant
 2
 3            WHEREFORE, Plaintiff prays this court for:
 4                a. A jury trial on all appropriate claims;
 5            moreover, to enter judgment in favor of the Plaintiff by:
 6                b. Awarding Plaintiff an amount sufficient to fully compensate her (including tax
 7                    consequences) for all economic losses of any kind, and otherwise make her
 8                    whole in accordance with Title VII, the ADA and NRS Chapter 613;
 9                c. General damages;
10                d. Special damages;
11                e. An award of compensatory and punitive damages to be determined at trial;
12                f. Liquidated damages;
13                g. Pre and post-judgment interest;
14                h. An award of attorney’s fees and costs; and
15                i. Any other relief the court deems just and proper.
16            Dated this 29th Day of May, 2020.
17                                                   HKM EMPLOYMENT ATTORNEYS, LLP
18
                                                      /s/ Jenny L. Foley
19                                                   JENNY L. FOLEY, Ph.D., Esq.
20                                                   Nevada Bar No. 9017
                                                     1785 East Sahara, Suite 300
21                                                   Las Vegas, Nevada 89104
                                                     Tel: (702) 577-3029
22                                                   Fax: (702) 625-3893
                                                     E-mail: jfoley@hkm.com
23                                                   Attorney for Plaintiff
24
25
26
27
28
                                                Page 10 of 10
